Citation Nr: 1043652	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina
 
 
THE ISSUES
 
1.  Entitlement to service connection for tinea versicolor, 
claimed as rash, to include as due to an undiagnosed illness.
 
2.  Entitlement to service connection for bronchospasm, claimed 
as reduction in lung capacity, to include as due to an 
undiagnosed illness.
 
3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  
 
4.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1988 to March 
1989, July 1989 to October 1989, and December 1990 to June 1991.  
The Veteran also had Reserve service.  
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  
 
In February 2009, the Board denied the Veteran's appeal.  
Thereafter, the Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2010, the parties filed a Joint Motion for Remand.  By subsequent 
Order, the Court granted the motion and remanded the matter for 
compliance with the instructions therein.  The file has since 
returned to the Board.  
 
The Board observes that issue number three was previously styled 
as entitlement to service connection for PTSD.  The June 2010 
joint motion directed that the Board consider the application of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a 
claim of entitlement to service connection for a psychiatric 
disorder included any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  In the case 
currently on appeal, the Veteran claimed entitlement to PTSD.  He 
has, however, described various psychiatric symptoms and the 
record contains diagnoses of mild PTSD symptoms, a generalized 
anxiety disorder, depression, and alcohol dependence.  
Accordingly, the Board has rephrased the issue as stated above.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
 
 
REMAND
 
Tinea versicolor and bronchospasms
 
In the joint motion, the parties agreed that the Board provided 
an inadequate statement of reasons or bases for denying service 
connection for tinea versicolor and bronchospasm, to include as 
secondary to undiagnosed illness.  The joint motion stated that 
the Board erred in impliedly rejecting the Veteran's lay 
statements regarding symptomotology because the record did not 
contain corroborating medical statements.  It was noted that the 
Board must assess the credibility and probative value of the lay 
evidence, and consider whether the Veteran was entitled to a VA 
medical examination to assist him in developing his claims.  
 
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.
 
VA medical records dated in September 1993 note the Veteran's 
complaints of rash spreading across the chest to his back and 
productive cough with exertional dyspnea.  The assessment 
included macular rash - tinea versicolor; and possible reactive 
airway disease.  In October 1993, the Veteran was seen with 
continued complaints.  Physical examination showed bilateral 
expiratory wheezing, and dermatophytosis on the chest and back.  
The examiner noted possible asthma and systemic illness, 
questionably etiology.  A record dated in January 1994 noted 
progressive shortness of breath.  The assessment was exertional 
dyspnea, questionable asthma.  
 
Reserve records show that on examination in March 1994, the 
Veteran reported a chest rash for two years.  Hyperpigmented 
lesions were noted and diagnosis was dermatitis, not considered 
disabling.  The Veteran also reported that he was taking 
bronchodilators and corticosteroids for a bronchospasm and 
antibiotics for bronchitis.  The examiner noted bronchospasm and 
dyspnea, considered disabling.  This examination was not 
conducted during a period of active duty.  
 
VA medical records dated in September 2002 note a chest rash.  
Records dated in June 2004 show a diagnosis of dermatitis left 
flank.  
 
In June 2005, the Veteran claimed entitlement to service 
connection for an unexplained rash on chest and back and 
unexplained reduction in lung capacity.  On review and as noted 
in the joint motion, the claims file contains various statements 
wherein the Veteran alleged continuing skin and respiratory 
problems.  For example, in an August 2005 statement, the Veteran 
indicated that the rash on his chest and back was still growing 
and undiagnosed.  In a December 2005 statement, the Veteran 
reported that he still had a rash on his chest and back and 
diminished lung capacity.  

In his July 2006 notice of disagreement, the appellant stated 
that he had had a rash since 1991-92.  In July 2006, the Veteran 
reported that his skin rash and diminished lung capacity 
manifested within a year of his Persian Gulf service and that his 
problems had not been diagnosed or cured.  In April 2007, he 
stated that his skin condition still existed.  In June 2007, the 
Veteran reported that his lung condition had gotten to the point 
where he could no longer work in his field.  
 
The Veteran is competent to report skin problems, difficulty 
breathing, and shortness of breath.  Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  The Veteran has 
consistently reported the onset of skin and respiratory symptoms 
following his service in the Persian Gulf and continuing to 
date.  Thus, the Board finds credible evidence of current 
disability or symptoms thereof.  
 
Regarding whether there was an in-service event or disease 
manifested within a presumptive period, the Board notes that the 
Veteran served in Saudi Arabia during the Persian Gulf War and is 
a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d) (2010).  
Service connection can be established for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.317(a)(1).  A "qualifying chronic disability" includes an 
undiagnosed illness.  Manifestations of undiagnosed illness may 
include signs or symptoms involving the skin, as well as signs or 
symptoms involving the upper or lower respiratory system.  38 
C.F.R. § 3.317(a)(2), (b).
 
In reviewing the record, it is unclear whether the Veteran 
currently has diagnosed disabilities manifested by skin and/or 
respiratory problems that are related to active military service 
or events therein. Given the Veteran's complaints and the absence 
of competent evidence sufficient to decide the claim, the Board 
finds that a medical examination is needed.  See 38 C.F.R. § 
3.159(c)(4); McLendon. 
 
PTSD
 
In June 2005, the Veteran submitted a claim of entitlement to 
service connection for PTSD.  At that time, he reported that he 
developing fear after he was unable to get a "seal" on his gas 
mask while he was in Saudi Arabia.  He reported continuing 
nightmares, sleep walking, and alcoholism.  As noted in the 
introduction, the issue has been rephrased as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD. 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).
 
Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  
 
The regulations governing PTSD were recently amended, effective 
July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Id.  Pursuant to regulation, "fear of 
hostile military or terrorist activity" means that the Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.
 
The Veteran underwent VA psychological testing in December 2000.  
At that time, he described several incidents related to his Gulf 
War experiences, to include providing information that led to the 
execution of a Turkish mercenary, becoming extremely fearful when 
he needed to put on his gas mask during Desert Storm, and 
observing corpses on the battlefield after combat had ceased.  
Structured diagnostic interviewing revealed that the Veteran 
suffered from mild PTSD symptoms associated with experiences of 
Desert Storm, but did not meet clinical criteria for a PTSD 
diagnosis.  The impressions were mild PTSD symptoms; generalized 
anxiety disorder; and alcohol dependence.  Private records dated 
in March 2005 show the Veteran was hospitalized for depression 
and suicidal tendencies.
 
In an August 2005 statement, the Veteran reported a scud missile 
attack while he was stationed in Saudi Arabia.  The RO was able 
to confirm a scud attack at Al Jubayl in February 1991.  
Information in the June 2006 rating decision indicates that the 
RO was unable to confirm that the Veteran's unit was there at the 
time of the attack.  
 
In a July 2006 statement, the Veteran argued that not being able 
to confirm his unit's location during the attack seemed a moot 
point.  He noted that any time the alarm went off, they had to 
put their masks on.  He argued that any time you could not seal 
your mask during a possible attacks meant a "certain" and 
"impending horrible death."  The appellant argued that "every 
time" he put the mask was a qualifying stressor. 
 
In considering the evidence of record, it appears that the 
Veteran is arguing that he developed psychiatric symptoms related 
to various experiences in the Persian Gulf, to including having 
to put a gas mask on during alarms related to potential scud 
missile attacks.
 
On review, it is unclear whether the Veteran currently has a 
psychiatric disability that is related to active military service 
or events therein, to include his service in Saudi Arabia.  
Considering the evidence of record, the Board finds that a VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon.
 
Finally, VA medical records were last printed in March 2007.  
Updated VA records, if any, should be obtained on remand.  
38 C.F.R. § 3.159(c)(2).
 
The issue of entitlement to a total rating based on individual 
unemployability is deferred pending the outcome of the service 
connection claims remanded herein.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request all relevant 
VA medical center records dated since 
March 2007.  All records obtained should 
be associated with the claims file.  If 
the RO/AMC cannot locate such records, it 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.
 
2.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination to 
determine the nature and etiology of any 
diagnosed respiratory disorder.  The 
claims file and a copy of this remand must 
be available for review.  All necessary 
diagnostic tests should be completed.  The 
examiner is to state whether the Veteran's 
complaints of respiratory problems are 
attributable to a known clinical diagnosis 
or to a disease process other than a known 
clinical diagnosis.  If the examiner 
cannot identify a known disease or 
disability which causes these symptoms, 
the examiner should so state.  
 
If the Veteran's respiratory complaints 
are attributable to a known clinical 
diagnosis, the examiner must opine whether 
it is at least as likely as not that such 
disability is related to active military 
service.  The examiner must note the 
following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  In the case currently on appeal, the Veteran claimed 
entitlement to PTSD.  He has, however, described various 
psychiatric symptoms and the record contains diagnoses of mild 
PTSD symptoms, a generalized anxiety disorder, depression, and 
alcohol dependence.  Accordingly, the Board has rephrased the 
issue as stated above.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
 
 
REMAND
 
Tinea versicolor and bronchospasms
 
In the joint motion, the parties agreed that the Board provided 
an inadequate statement of reasons or bases for denying service 
connection for tinea versicolor and bronchospasm, to include as 
secondary to undiagnosed illness.  The joint motion stated that 
the Board erred in impliedly rejecting the Veteran's lay 
statements regarding symptomotology because the record did not 
contain corroborating medical statements.  It was noted that the 
Board must assess the credibility and probative value of the lay 
evidence, and consider whether the Veteran was entitled to a VA 
medical examination to assist him in developing his claims.  
 
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.
 
VA medical records dated in September 1993 note the Veteran's 
complaints of rash spreading across the chest to his back and 
productive cough with exertional dyspnea.  The assessment 
included macular rash - tinea versicolor; and possible reactive 
airway disease.  In October 1993, the Veteran was seen with 
continued complaints.  Physical examination showed bilateral 
expiratory wheezing, and dermatophytosis on the chest and back.  
The examiner noted possible asthma and systemic illness, 
questionably etiology.  A record dated in January 1994 noted 
progressive shortness of breath.  The assessment was exertional 
dyspnea, questionable asthma.  
 
Reserve records show that on examination in March 1994, the 
Veteran reported a chest rash for two years.  Hyperpigmented 
lesions were noted and diagnosis was dermatitis, not considered 
disabling.  The Veteran also reported that he was taking 
bronchodilators and corticosteroids for a bronchospasm and 
antibiotics for bronchitis.  The examiner noted bronchospasm and 
dyspnea, considered disabling.  This examination was not 
conducted during a period of active duty.  
 
VA medical records dated in September 2002 note a chest rash.  
Records dated in June 2004 show a diagnosis of dermatitis left 
flank.  
 
In June 2005, the Veteran claimed entitlement to service 
connection for an unexplained rash on chest and back and 
unexplained reduction in lung capacity.  On review and as noted 
in the joint motion, the claims file contains various statements 
wherein the Veteran alleged continuing skin and respiratory 
problems.  For example, in an August 2005 statement, the Veteran 
indicated that the rash on his chest and back was still growing 
and undiagnosed.  In a December 2005 statement, the Veteran 
reported that he still had a rash on his chest and back and 
diminished lung capacity.  

In his July 2006 notice of disagreement, the appellant stated 
that he had had a rash since 1991-92.  In July 2006, the Veteran 
reported that his skin rash and diminished lung capacity 
manifested within a year of his Persian Gulf service and that his 
problems had not been diagnosed or cured.  In April 2007, he 
stated that his skin condition still existed.  In June 2007, the 
Veteran reported that his lung condition had gotten to the point 
where he could no longer work in his field.  
 
The Veteran is competent to report skin problems, difficulty 
breathing, and shortness of breath.  Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  The Veteran has 
consistently reported the onset of skin and respiratory symptoms 
following his service in the Persian Gulf and continuing to 
date.  Thus, the Board finds credible evidence of current 
disability or symptoms thereof.  
 
Regarding whether there was an in-service event or disease 
manifested within a presumptive period, the Board notes that the 
Veteran served in Saudi Arabia during the Persian Gulf War and is 
a Persian Gulf veteran.  See 38 C.F.R. § 3.317(d) (2010).  
Service connection can be established for a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability which became manifest either during active service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than December 
31, 2011; and by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.317(a)(1).  A "qualifying chronic disability" includes an 
undiagnosed illness.  Manifestations of undiagnosed illness may 
include signs or symptoms involving the skin, as well as signs or 
symptoms involving the upper or lower respiratory system.  38 
C.F.R. § 3.317(a)(2), (b).
 
In reviewing the record, it is unclear whether the Veteran 
currently has diagnosed disabilities manifested by skin and/or 
respiratory problems that are related to active military service 
or events therein. Given the Veteran's complaints and the absence 
of competent evidence sufficient to decide the claim, the Board 
finds that a medical examination is needed.  See 38 C.F.R. § 
3.159(c)(4); McLendon. 
 
PTSD
 
In June 2005, the Veteran submitted a claim of entitlement to 
service connection for PTSD.  At that time, he reported that he 
developing fear after he was unable to get a "seal" on his gas 
mask while he was in Saudi Arabia.  He reported continuing 
nightmares, sleep walking, and alcoholism.  As noted in the 
introduction, the issue has been rephrased as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD. 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).
 
Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  
 
The regulations governing PTSD were recently amended, effective 
July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Id.  Pursuant to regulation, "fear of 
hostile military or terrorist activity" means that the Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.
 
The Veteran underwent VA psychological testing in December 2000.  
At that time, he described several incidents related to his Gulf 
War experiences, to include providing information that led to the 
execution of a Turkish mercenary, becoming extremely fearful when 
he needed to put on his gas mask during Desert Storm, and 
observing corpses on the battlefield after combat had ceased.  
Structured diagnostic interviewing revealed that the Veteran 
suffered from mild PTSD symptoms associated with experiences of 
Desert Storm, but did not meet clinical criteria for a PTSD 
diagnosis.  The impressions were mild PTSD symptoms; generalized 
anxiety disorder; and alcohol dependence.  Private records dated 
in March 2005 show the Veteran was hospitalized for depression 
and suicidal tendencies.
 
In an August 2005 statement, the Veteran reported a scud missile 
attack while he was stationed in Saudi Arabia.  The RO was able 
to confirm a scud attack at Al Jubayl in February 1991.  
Information in the June 2006 rating decision indicates that the 
RO was unable to confirm that the Veteran's unit was there at the 
time of the attack.  
 
In a July 2006 statement, the Veteran argued that not being able 
to confirm his unit's location during the attack seemed a moot 
point.  He noted that any time the alarm went off, they had to 
put their masks on.  He argued that any time you could not seal 
your mask during a possible attacks meant a "certain" and 
"impending horrible death."  The appellant argued that "every 
time" he put the mask was a qualifying stressor. 
 
In considering the evidence of record, it appears that the 
Veteran is arguing that he developed psychiatric symptoms related 
to various experiences in the Persian Gulf, to including having 
to put a gas mask on during alarms related to potential scud 
missile attacks.
 
On review, it is unclear whether the Veteran currently has a 
psychiatric disability that is related to active military service 
or events therein, to include his service in Saudi Arabia.  
Considering the evidence of record, the Board finds that a VA 
examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon.
 
Finally, VA medical records were last printed in March 2007.  
Updated VA records, if any, should be obtained on remand.  
38 C.F.R. § 3.159(c)(2).
 
The issue of entitlement to a total rating based on individual 
unemployability is deferred pending the outcome of the service 
connection claims remanded herein.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC should request all relevant 
VA medical center records dated since 
March 2007.  All records obtained should 
be associated with the claims file.  If 
the RO/AMC cannot locate such records, it 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO/AMC must then: (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.
 
2.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination to 
determine the nature and etiology of any 
diagnosed respiratory disorder.  The 
claims file and a copy of this remand must 
be available for review.  All necessary 
diagnostic tests should be completed.  The 
examiner is to state whether the Veteran's 
complaints of respiratory problems are 
attributable to a known clinical diagnosis 
or to a disease process other than a known 
clinical diagnosis.  If the examiner 
cannot identify a known disease or 
disability which causes these symptoms, 
the examiner should so state.  
 
If the Veteran's respiratory complaints 
are attributable to a known clinical 
diagnosis, the examiner must opine whether 
it is at least as likely as not that such 
disability is related to active military 
service.  The examiner must note the 
following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  
 
A complete rationale for any opinion 
offered must be provided.  The examiner is 
to append a copy of their Curriculum Vitae 
to the examination report.  
 
3.  The RO/AMC should schedule the Veteran 
for a VA dermatology examination to 
determine the nature and etiology of any 
diagnosed skin disorder.  The claims file 
and a copy of this remand must be 
available for review.  All necessary 
diagnostic tests should be completed.  The 
examiner is requested to state whether any 
diagnosed skin disorder is attributable to 
a known clinical diagnosis or to a disease 
process other than a known clinical 
diagnosis.  If the examiner cannot 
identify a known disease or disability 
which causes these symptoms, the examiner 
should so state.  
 
If a diagnosed skin disorder is 
attributable to a known clinical 
diagnosis, the examiner must opine whether 
such disability is at least as likely as 
not related to active military service.  
The examiner must note the following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  
 
A complete rationale for any opinion 
offered must be provided.  The examiner is 
to append a copy of their Curriculum Vitae 
to the examination report.  
 
4.  The RO/AMC should schedule the Veteran 
for a VA psychiatric examination to 
determine the nature and etiology of any 
diagnosed psychiatric disorder.  All 
indicated tests must be accomplished.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
 
If the Veteran is diagnosed with PTSD, the 
examiner is requested to state whether the 
reported stressors, to include fear of 
scud missile attacks and the need to wear 
his gas mask, are adequate to support a 
diagnosis of PTSD, and if so, whether the 
Veteran's psychiatric symptoms are related 
to the claimed stressors.  
 
If the Veteran is diagnosed with an 
acquired psychiatric disorder other than 
PTSD, the examiner is requested to opine 
whether it is at least as likely as not 
that the disorder is related to active 
military service or events therein.  The 
examiner must note the following: 
 
? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed psychiatric disorder is 
unknowable.  The examiner is to append a 
copy of their Curriculum Vitae to the 
examination report.  
 
5.  After the development requested has 
been completed, the RO/AMC should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the reports 
are deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.
 
6.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  
 
7.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, the RO/AMC should 
readjudicate the remanded issues.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


